Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 03/15/2022. Claims 1-17 are currently pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2011/0018715 in view of Shigeta 2019/0034771. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claim 1, Lee discloses a game token (token), comprising: a security part (RFID casino chip 160) [20] [40]; and a receiving part (case 120) [FIG 2] that accepts the security part, wherein the security part has: a shape with a diameter smaller than the diameter of the receiving part [FIG 1-2]; a structure consisting of a plurality of  layers [FIG 1-2]; an RFID tag; and a visible print layer (decal 122) indicating the type or ID of the game token, wherein: the receiving part has a recessed portion on its surface to accept at least one of the security part [FIG 1-2] [14] [50-53], and the depth of the recessed portion is at least 25% of the thickness of the game token [FIG 1-2].
However, Lee fails to explicitly disclose a plurality of plate-shaped laminated plastic layers.  Shigeta discloses a plurality of plate-shaped laminated plastic layers [abstract] [FIG 1, 7] [55-56]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of  Shigeta “In such a multilayered lamination plate, by coloring a plurality of sheet-shaped members with different colors, it is possible to recognize a plurality of layers having different colors on the side face of the game token money obtained through punching.” [05]
Regarding claim 2, Lee in view of Shigeta discloses all  [69-71]of the limitations of claim 1. Lee further discloses the RFID tag is positioned less than 25% above and below the center of the thickness direction of the game token [FIG 2].
Regarding claim 3, Lee in view of Shigeta discloses all of the limitations of claim 1. Lee further discloses the RFID tag is disposed between the plurality of plastic layers [14] [48].
Regarding claim 4, Lee in view of Shigeta in view of Shigeta discloses all of the limitations of claim 1. Lee further discloses the RFID tag is provided on the inner surface of the security part [FIG 1-2] [14] [50-66].
Regarding claim 5, Lee in view of Shigeta discloses all of the limitations of claim 1. Lee further discloses the RFID tag stores information related to the type or ID of the game token represented in the visible print layer [7] [44] [55].
Regarding claim 6, Lee in view of Shigeta discloses all of the limitations of claim 1. Lee further discloses the RIFD tag stores information associated with the appearance of the receiving parts [44] [55].
Regarding claim 7, Lee in view of Shigeta discloses all of the limitations of claim 1. Shigeta further discloses a thermo-compression bonded plastic layer [abstract].
Regarding claim 9, Lee discloses a game token, comprising: a receiving part (case 120) having a first recessed portion of a first depth on one side and a second recessed portion of a second depth deeper than the first depth on the other side; a first part to be fitted into the first recessed portion; a second part to be fitted into the second recessed portion; and an RFID tag placed at a position deeper than the first depth in the second recessed portion [ FIG 1-2] [50-67].
However, Lee fails to explicitly disclose a plurality of plate-shaped laminated plastic layers.  Shigeta discloses a plurality of plate-shaped laminated plastic layers [abstract] [FIG 1, 7] [55-56]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of  Shigeta “In such a multilayered lamination plate, by coloring a plurality of sheet-shaped members with different colors, it is possible to recognize a plurality of layers having different colors on the side face of the game token money obtained through punching.” [05]

Regarding claim 10, Lee in view of Shigeta discloses all of the limitations of claim 9. Lee further discloses specific gravity of the second part is greater than that of the first part [47] [62]
Regarding claim 11, Lee in view of Shigeta discloses all of the limitations of claim 9. Lee further discloses specific gravity of the second part is less than the specific gravity of the receiving part.
Regarding claim 12, Lee in view of Shigeta discloses all of the limitations of claim 9. Lee further discloses the receiving parts comprise a weighted member inside, and said weighted member has a higher specific gravity than a member other than the weighted member that comprises said receiving parts [47] [62].
Regarding claim 13, Lee in view of Shigeta discloses all of the limitations of claim 9. Lee further discloses weight member is disposed at a position deviating from the center in the thickness direction of the game token and/or has an asymmetrical shape in the thickness direction of the game token, thereby reducing the weight imbalance caused by the security parts [47] [62]
Regarding claim 14, Lee discloses a game token (token), comprising: a receiving part (case 120) having a recessed portion on at least one side; and a security part having an RFID tag (tag  160, which chip 150), wherein: the security part is inserted into the recessed portion, the depth of the recessed portion is 25% or more of the thickness of the receiving part, and the RFID tag is positioned less than 25% above and below the center of the thickness direction of the game token [FIG 1-2] [43-67].
However, Lee fails to explicitly disclose a plurality of plate-shaped laminated plastic layers.  Shigeta discloses a plurality of plate-shaped laminated plastic layers [abstract] [FIG 1, 7] [55-56]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of  Shigeta “In such a multilayered lamination plate, by coloring a plurality of sheet-shaped members with different colors, it is possible to recognize a plurality of layers having different colors on the side face of the game token money obtained through punching.” [05]
Regarding claim 15, Lee discloses a game token, comprising: a receiving part having a recessed portion on at least one side; and a security part that is inserted into the recessed portion, wherein the security part has a laminated structure including a plurality of  layers, and RFID tags are embedded between the plastic layers [FIG 1-2] [43-67].
However, Lee fails to explicitly disclose a plurality of plate-shaped laminated plastic layers.  Shigeta discloses a plurality of plate-shaped laminated plastic layers [abstract] [FIG 1, 7] [55-56]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of  Shigeta “In such a multilayered lamination plate, by coloring a plurality of sheet-shaped members with different colors, it is possible to recognize a plurality of layers having different colors on the side face of the game token money obtained through punching.” [05]
Regarding claim 16, Lee discloses a method for manufacturing a game token, comprising: manufacturing, by molding, a receiving part having a recessed portion; manufacturing a security part by integrating a plurality layers with an RFID tag between the layers; and bonding the security part to the recessed portion [FIG 1-2] [43-67].
Regarding claim 17, Lee discloses a method for manufacturing a game token, comprising: manufacturing, by molding, a receiving part having a recessed portion; producing a laminated structure by integrating a plurality of layers; and bonding the recessed part and the laminated structure with an RFID tag therebetween [FIG 1-2] [43-67].
However, Lee fails to explicitly disclose a plurality of plate-shaped laminated plastic layers.  Shigeta discloses a plurality of plate-shaped laminated plastic layers [abstract] [FIG 1, 7] [55-56]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of  Shigeta “In such a multilayered lamination plate, by coloring a plurality of sheet-shaped members with different colors, it is possible to recognize a plurality of layers having different colors on the side face of the game token money obtained through punching.” [05]




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 2011/0018715 in view Shigeta 2019/0034771, as applied to claims 1-6, 9-17 above, and in further view of Finn 2012/0080527.

Regarding claim 8, Lee discloses all of the limitations of claim 1. However, Lee fails to disclose security part is composed of the plastic layer bonded with an adhesive. Finn discloses bonding layers with adhesive [77]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Finn as it is notoriously old and well known to use adhesive for bonding. 


Response to Arguments
Applicant’s arguments, see page 6 filed 03/15/2022, with respect to the rejection(s) of claim1-6, 9-17 under U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shigeta ‘771. Shigeta explicitly discloses a plurality of plate-shaped laminated plastic layers, therefore claims 1-7, 9-17 are rejected under Lee in view of Shigeta. Claim 8 is rejected by Finn, see above for rejection details.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASIFA HABIB/Examiner, Art Unit 2887   

/THIEN M LE/Primary Examiner, Art Unit 2887